                       Case 19-51076-BLS                 Doc 19        Filed 07/31/20           Page 1 of 1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re:                                                                         Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                            Case No. 17-12560 (BLS)
et al.,1
                     Remaining Debtors.                                        (Jointly Administered)

WOODBRIDGE LIQUIDATION TRUST,

                                           Plaintiff,

         vs.                                                                   Adversary Proceeding
                                                                               Case No. 19-51076 (BLS)
ROBERT SHAPIRO, JERI SHAPIRO, 3X A CHARM, LLC,
CARBONDALE BASALT OWNERS, LLC, DAVANA
SHERMAN OAKS OWNERS, LLC, IN TREND STAGING,
LLC, MIDLAND LOOP ENTERPRISES, LLC, SCHWARTZ
MEDIA BUYING COMPANY, LLC and STOVER REAL
ESTATE PARTNERS, LLC,

                                       Defendants.

         NOTICE OF WITHDRAWAL OF PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

           PLEASE TAKE NOTICE that the Woodbridge Liquidation Trust hereby withdraws without
   prejudice Plaintiff’s Request for Entry of Default [Adv. Docket No. 14], filed on June 23, 2020 with the
   United States Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington, Delaware
   19801.

   Dated: July 31, 2020                                        PACHULSKI STANG ZIEHL & JONES LLP

                                                               /s/ Colin R. Robinson
                                                               Richard M. Pachulski (CA Bar No. 90073)
                                                               Andrew W. Caine (CA Bar No. 110345)
                                                               Bradford J. Sandler (DE Bar No. 4142)
                                                               Colin R. Robinson (DE Bar No. 5524)
                                                               919 North Market Street, 17th Floor
                                                               P.O. Box 8705
                                                               Wilmington, DE 19899 (Courier 19801)
                                                               Telephone: 302-652-4100
                                                               Facsimile: 302-652-4400
                                                               E-mail: rpachulski@pszjlaw.com
                                                                         acaine@pszjlaw.com
                                                                         bsandler@pszjlaw.com
                                                                         crobinson@pszjlaw.com

                                                               Counsel for the Woodbridge Liquidation Trust



   1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
   Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).

   DOCS_DE:230023.1 94811/003
